Opinion issued July 19,  2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00309-CV



ENVIRONMENTAL DESIGN & MAINTENANCE, A DIVISION OF JADA
INTERNATIONAL CORP. AND GREGORY ADAMS, INDIVIDUALLY, 
Appellants

V.

HOUSTON LANDSCAPE DEVELOPMENT, INC. AND RONNIE PIERCE,
INDIVIDUALLY,  Appellees



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2005-20299



MEMORANDUM OPINION	Appellants Environmental Design & Maintenance, a Division of Jada
International Corp. and Gregory Adams, Individually have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
2006) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).  After being notified that this appeal was subject to dismissal,
appellants Environmental Design & Maintenance, a Division of Jada International
Corp. and Gregory Adams, Individually did not adequately respond.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.